Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  typographical error. The term “the patient” should be amended to “a patient” in line 5 of the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the limitation “wherein the magnetic resonance tomography system is configured to temporally interlace a magnetic resonance scan for image capture with a magnetic resonance scan for detection of the property of the patient.” is considered indefinite. It is not clear if either mention of “a magnetic resonance scan” disclosed in claim 6 corresponds to “a magnetic resonance scan” disclosed in claim 5, which this claim depends from.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biber (WO 2019/068687). Cited portions correspond to English translation provided by Espacenet.

Regarding claim 1, Biber teaches a magnetic resonance tomography system comprising:
	an interference suppression transmitter [¶0061, see interference suppression transmitter. See also rest of reference.]; and 
[¶0061, see interference suppression antenna. See also rest of reference.], wherein the interference suppression antenna is arranged at a distance from a patient tunnel [¶0061, see interference suppression transmitter is spaced from patient tunnel. See also rest of reference.], wherein the interference suppression transmitter is configured to output an interference suppression signal in a frequency range of an excitation pulse of the magnetic resonance tomography system via the interference suppression antenna as a function of a transmission interference suppression parameter, so in a predetermined region of an environment of the magnetic resonance tomography system a field strength of the excitation pulse is reduced by destructive interference [¶0061, wherein the interference suppression transmitter generates a signal in the frequency range of the excitation pulse to reduce the field strength of the excitation pulse. See also rest of reference.], wherein the transmission interference suppression parameter is a function of a property of the patient [¶0067, ¶0070, wherein the transmission interference is adapted to changes caused by the patient. ¶0079, the position of the people or equipment is used to adapt the parameters of the interference suppression. See also rest of reference.].

Regarding claim 4, Biber further teaches further comprising an interface configured to receive information about the property of the patient [¶0118-0124, wherein the MR apparatus includes an interface that it used in connection with the control unit and is used for data exchange. ¶0067, ¶0070, ¶0079 teach position data of the subject is acquired. ¶0122, wherein the environment is measured using receiver. ¶0228. See also rest of reference.].

Regarding claim 7, Biber further teaches wherein the interference suppression transmitter is configured to generate the interference suppression signals for the interference suppression antenna by phase shift and/or amplitude adjustment as a function of one or more transmission interference suppression parameters [¶0028, ¶0065-0066, ¶0086. See also rest of reference.].

Regarding claim 8, Biber teaches a method for operation of a magnetic resonance tomography system having an interference suppression transmitter and an interference suppression antenna arranged at a distance from the patient tunnel (16), the method comprising: 
	detecting a property of the patient by the magnetic resonance tomography system  [¶0067, ¶0070, wherein the transmission interference is adapted to changes caused by the patient. ¶0079, the position of the people or equipment is used to adapt the parameters of the interference suppression. ¶0122, wherein the environment is measured using receiver. ¶0228. See also rest of reference.];
	determining a transmission interference suppression parameter as a function of the detected property, so with simultaneous outputting of an interference suppression signal and an excitation pulse a field strength of the excitation pulse is reduced by destructive interference in a predetermined region of an environment of the magnetic resonance tomography system [¶0061, wherein the interference suppression transmitter generates a signal in the frequency range of the excitation pulse to reduce the field strength of the excitation pulse. See also rest of reference.]; and 
[¶0061, wherein the interference suppression transmitter generates a signal in the frequency range of the excitation pulse to reduce the field strength of the excitation pulse. See also rest of reference.].

Regarding claim 9, Biber further teaches wherein outputting comprises the interference suppression transmitter outputting the interference suppression signal in a frequency range of the excitation pulse of the magnetic resonance tomography system via the interference suppression antenna as a function of the transmission interference suppression parameter  [¶0061, wherein the interference suppression transmitter generates a signal in the frequency range of the excitation pulse to reduce the field strength of the excitation pulse. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Biber, in view of Zhai (US 2015/0268321).

Regarding claim 2, Biber teaches the limitations of claim 1, which this claim depends from.
	Biber further teaches detecting the property of the patient from position, weight, height or body shape [¶0067, ¶0070, wherein the transmission interference is adapted to changes caused by the patient. ¶0079, the position of the people or equipment is used to adapt the parameters of the interference suppression. ¶0122, wherein the environment is measured using receiver. ¶0228. See also rest of reference.].
	However, Biber is silent in teaching a sensor.
	Zhai, which is also in the field of MRI, teaches further comprising a sensor configured to detect the property of the patient from position, weight, height or body shape [¶0033. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Zhai because Zhai teaches that it is known in the art to determine the position of a patient in an MRI apparatus using [Zhai - ¶0033]. Adding a camera to the MRI apparatus has the benefit of ensuring the patient is in the correct position when an MRI sequence is executed. 

Regarding claim 3, Biber and Zhai teach the limitations of claim 2, which this claim depends from.
	Biber is silent in teaching wherein the property is detected from a position of the patient determined by the position of a patient couch.
	Zhai further teaches wherein the property is detected from a position of the patient determined by the position of a patient couch [¶0033. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Zhai because Zhai teaches that it is known in the art to determine the position of a patient in an MRI apparatus using cameras [Zhai - ¶0033]. Adding a camera to the MRI apparatus has the benefit of ensuring the patient is in the correct position when an MRI sequence is executed.

Regarding claim 10, Biber teaches the limitations of claim 8, which this claim depends from.
	Biber is silent in teaching wherein detecting comprises detecting an input by an operator at an operating interface of the magnetic resonance tomography system.
	Zhai, which is also in the field of MRI, teaches wherein detecting comprises detecting an input by an operator at an operating interface of the magnetic resonance tomography system [¶0030. See also rest of reference.].
[Zhai - ¶0030-0031].

Regarding claim 12, Biber teaches the limitations of claim 8, which this claim depends from.
	Biber is silent in teaching wherein detecting comprises evaluating a system configuration.
	Zhai, which is also in the field of MRI, teaches wherein detecting comprises evaluating a system configuration [¶0033, table configuration is used to determine position of subject. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Zhai because Zhai teaches that it is known in the art to determine the position of a patient in an MRI apparatus using cameras and the and the table position [Zhai - ¶0033]. Adding a camera to the MRI apparatus has the benefit of ensuring the patient is in the correct position when an MRI sequence is executed.

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Biber, in view of Champagna (US 2005/0264288).

Regarding claim 5, Biber teaches the limitations of claim 1, which this claim depends from.
	Biber further teaches wherein the property of the patient is detected [¶0067, ¶0070, wherein the transmission interference is adapted to changes caused by the patient. ¶0079, the position of the people or equipment is used to adapt the parameters of the interference suppression. ¶0122, wherein the environment is measured using receiver. ¶0228. See also rest of reference.].
	However, Biber is silent in teaching wherein the property of the patient is detected by way of a magnetic resonance scan.
	Champagna, which is also in the field of MRI, teaches wherein the property of the patient is detected by way of a magnetic resonance scan [¶0012, ¶0018-0019. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Champagna because Champagna teaches that it is known in the art to perform low-resolution pre-scans before actual imaging of the patient, which has the benefit of acquiring patient specific information [Champagna - ¶0012, ¶0018-0019. See also rest of reference.].

Regarding claim 6, Biber teaches the limitations of claim 1, which this claim depends from.

	Champagna further teaches wherein the magnetic resonance tomography system is configured to temporally interlace a magnetic resonance scan for image capture with a magnetic resonance scan for detection of the property of the patient [¶0030. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Champagna because Champagna teaches that it is known in the art to perform low-resolution pre-scans before actual imaging of the patient, which has the benefit of acquiring patient specific information [Champagna - ¶0012, ¶0018-0019. See also rest of reference.].

Regarding claim 11, Biber teaches the limitations of claim 8, which this claim depends from.
	Biber further teaches wherein the property of the patient is detected [¶0067, ¶0070, wherein the transmission interference is adapted to changes caused by the patient. ¶0079, the position of the people or equipment is used to adapt the parameters of the interference suppression. ¶0122, wherein the environment is measured using receiver. ¶0228. See also rest of reference.].
	However, Biber is silent in teaching wherein detecting comprises detecting with a magnetic resonance scan.
¶0012, ¶0018-0019. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Champagna because Champagna teaches that it is known in the art to perform low-resolution pre-scans before actual imaging of the patient, which has the benefit of acquiring patient specific information [Champagna - ¶0012, ¶0018-0019. See also rest of reference.].

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Biber, in view of Benner (US 2016/0091588).

Regarding claim 13, Biber teaches the limitations of claim 8, which this claim depends from.
	However, Biber is silent in teaching wherein detecting comprises detecting at a plurality of different instants and interpolating the property between these instants.
	Benner, which is also in the field of MRI, teaches wherein detecting comprises detecting at a plurality of different instants and interpolating the property between these instants. [¶0045. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Benner because Benner teaches that it is known in the art to use interpolation methods to determine missing position information from acquired position information for a patient and Biber teaches that position [Benner - ¶0045. See also rest of reference.]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RISHI R PATEL/Primary Examiner, Art Unit 2896